      Case 1:20-cv-03083-GBD-BCM Document 27 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        1/12/2021
VANDYKE JOHNSON,
               Plaintiff,
                                                      20-CV-3083 (GBD) (BCM)
       -against-
                                                      ORDER OF SERVICE
CITY OF NEW YORK, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

                               Service on Defendant Sheena Blaise

       By Order dated October 29, 2020 (Dkt. No. 14), the Hon. George B. Daniels, United

States District Judge, instructed the New York City Law Department (Law Department), as

attorney for and agent of the New York City Administration for Children's Services (ACS), to

provide plaintiff with the identity of the Jane Doe defendant, an employee of ACS, and

instructed plaintiff to file a second amended complaint, naming the Jane Doe defendant, within

thirty days of receiving that information. By letter dated December 23, 2020 (Dkt. No. 22), the

Law Department identified the Jane Doe defendant as Sheena Blaise, who may be served at 55

West 125th Street, New York, NY 10027. Plaintiff thereafter filed a Second Amended Complaint

naming Sheena Blaise as a defendant. (Dkt. No. 25 ¶ 7.)

       Because plaintiff has been granted permission to proceed in forma pauperis (IFP), he is

entitled to rely on the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the court shall issue and

serve all process . . . in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP).

       To allow plaintiff to effect service on defendant Sheena Blaise through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form ("USM-285 form") for defendant Blaise. The Clerk of Court is further instructed to
      Case 1:20-cv-03083-GBD-BCM Document 27 Filed 01/12/21 Page 2 of 2




issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon defendant Blaise.

                           Defendants' Answer Deadline Extension

       Defendants City of New York, Diana Alama, and Commissioner David A. Hansell, with

plaintiff's consent, request that their deadline to answer or otherwise responded to the Second

Amended Complaint be extended until 21 days after defendant Blaise has been served, which

will "likely obviate the need for defendants to submit multiple responsive pleadings." (Dkt. No.

26.) The request is hereby GRANTED.

                                           Conclusion

       The Clerk of Court is respectfully directed to mail a copy of this order to plaintiff.

       The Clerk of Court is further instructed to complete a USM-285 form with the service

address for defendant Sheena Blaise, and deliver to the U.S. Marshals Service all documents

necessary to effect service on defendant Blaise.

       The Clerk of Court is further instructed to close the letter-motion at Dkt. No. 26.

Dated: New York, New York
       January 12, 2021

                                                   SO ORDERED.



                                                   _______________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge




                                                   2
